Citation Nr: 1143968	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  07-25 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, including as due to presumed herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, including as due to presumed herbicide exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from September 1966 to April 1970, and in the U.S. Army from March 1986 to March 1989.  He also was a member of the California Army National Guard between and after those periods of active service. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs Regional Office (RO) in Jackson, Mississippi, which-in pertinent part, denied the benefits sought on appeal.

The January 2006 rating decision also denied entitlement to service connection for posttraumatic stress disorder (PTSD).  The Veteran appealed both determinations.  An RO decision review officer (DRO), in an April 2007 rating decision, granted service connection for PTSD with a 30 percent rating, effective in March 2009.  There is no indication in the claims file that the Veteran appealed either the assigned initial rating or effective date.  Thus, that issue is not before the Board and will not be discussed in the decision below.  See 38 C.F.R. §§ 20.200, 20.201; see also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date).

The Veteran appeared at a hearing at the RO in December 2007 before a DRO.  A transcript of the hearing testimony is associated with the claims file and has been reviewed.


FINDING OF FACT

A preponderance of the evidence is against a finding that peripheral neuropathy of the lower extremities was clinically manifested in service or is otherwise related to active duty.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the right lower extremity was not incurred or aggravated in service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107(b) (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).

2.  Peripheral neuropathy of the left lower extremity was not incurred or aggravated in service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107(b) (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision appealed, VA notified the Veteran in September 2005 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter, however, was not content-compliant, as it did not provide notice of how disability ratings and effective dates are assigned in the event service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds, however, that this omission was not prejudicial to the Veteran.

First, the January 2006 rating decision fully explained the reasons and bases why the claims were denied.  Second, prior to the issuance of the statement of the case (SOC), a February 2007 RO letter provided the Veteran fully content-compliant VCAA notice.  Further, following issuance of the February 2007 letter, the claims were reviewed on a de novo basis, as shown in the SOC.  Thus, any timing-of-notice error was cured and rendered harmless.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a SOC or supplemental SOC (SSOC), is sufficient to cure a timing defect).  Thus, the Board finds that the timing-of-content-compliant notice error was fully cured.  The Board also finds the initial content error did not prejudice the Veteran, as neither he nor his representative has asserted any prejudice.  See Shinseki v. Sanders, 556 U.S. 396, 129 S. Ct. 1696, 173 L.Ed.2d 532 (2009).  Further, the Veteran had a reasonable opportunity to participate in the decision on his claim.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Finally, in as much as the Board denies the appeal in the decision below, the RO's initial failure to provide the Veteran notice of how disability ratings and effective dates are determined in the event service connection is granted is moot.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Thus, all VCAA notice requirements were complied with.
 
VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  38 C.F.R. § 3.159(c).  There is no assertion that VA failed to obtain any records requested or identified by the Veteran.  Hence, there is no evidence of any substantive VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Id.  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
 
Governing Law and Regulation
 
Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and peripheral neuropathy becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§  3.307, 3.309.

In the case of a Veteran who served in the Republic of Vietnam during the Vietnam era, such as the Veteran in this case, service connection will also be presumed for certain specified diseases, including acute and subacute peripheral neuropathy, based on presumed exposed to herbicides agents (e.g., Agent Orange) in Vietnam.  'Acute and subacute peripheral neuropathy' is defined as transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Service connection may also be established directly if a medical condition does not carry a regulatory presumption.  When a Veteran is found not to be entitled to a regulatory presumption of service connection, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  38 C.F.R. § 3.303(d) ; see also Combee v. Brown, 34 F.3d 1039   (Fed. Cir. 1994).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Analysis

The Veteran did not exhibit peripheral neuropathy of the lower extremities in the service treatment records.  VA records of November 2004 note the Veteran's history of hypertension, heart attacks in 1996 and 2000, coronary artery bypass grafts, and complaints of extremity pain and weakness.  The Veteran reported he continued to have pain and numbness of the lower extremities, though it had become intermittent instead of permanent.  On the other hand, the pain was worse than before.  The examiner noted that all data of a nerve conduction study of the bilateral lower extremities were normal.  A needle examination of the right lower extremity was normal, as was an electromyography.  A more limited study of the left lower extremity was also normal.  Physical examination revealed Cranial Nerves II-XII as normal.  Motor strength was reduced at 3/5 on the right and 4/5 on the left.  Deep tendon reflexes were 2+ bilaterally, and knee jerks were very brisk.  Sensation was reduced in the lower extremities, worse on the right.  The Veteran was advised to walk every day.  The resident physician did not diagnose neuropathy.  The staff neurologist, upon reviewing the examination and diagnostic tests results noted that, while a small fiber neuropathy could be missed on an electromyography, such an event was not consistent with the quality of the Veteran's reported pain; and, a diagnosis of neuropathy was not likely.

In light of the Veteran's Vietnam service and his reported history of diabetes mellitus, the RO arranged a diabetes examination.  The December 2004 examination report reflects the Veteran reported he was diagnosed with peripheral neuropathy in 2004, and with diabetes at an earlier point.  After examining the Veteran and reviewing the laboratory test results, the examiner noted a diagnosis of diabetes mellitus could not be confirmed.  The examiner did not comment on the peripheral neuropathy.  A January 2006 VA outpatient treatment report noted no localizing neurological signs, but definite sensory loss in the lower extremities; the assessment was severe neuropathy.   

The Veteran is competent to describe loss of sensation in his lower extremities, but diagnosing peripheral neuropathy is beyond the training and experience of the average layperson.  See 38 C.F.R. § 3.159(a).  Further, while the Veteran is competent to report a diagnosis by a medical professional, see Jandreau¸ supra, the Veteran's report of a diagnosis of peripheral neuropathy in 2004 is inaccurate.  The Board notes that VA outpatient records other than the November 2004 consult note neuropathy among the Veteran's problem areas, but a close reading of the entries reveal they in fact note the Veteran's reports.  The examination in 2004 and review by the neurologist failed to confirm a diagnosis of peripheral neuropathy.  It was not diagnosed on the diabetes mellitus examination.  The assessment of severe neuropathy in January 2006 was based on sensory changes that were noted earlier but not considered diagnostic.  Thus, the Board finds the preponderance of the evidence shows the absence of a confirmed current diagnosis of peripheral neuropathy.

In the absence of a confirmed diagnosis, the first requirement for service connection is not shown.  38 C.F.R. § 3.303; see also Degmetich v. Brown, 104 F.3d 1328 (1997) (Interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes) and Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  The Board also notes, that even if peripheral neuropathy was shown, the medical evidence shows it did not manifest as a transient type that manifested within weeks or months of  March 1969, the last date of the Veteran's presumed exposure to herbicides in Vietnam.  The evidence shows the onset of the Veteran's complaints several years after his active service and, per his complaints, the reported neuropathy symptoms did not resolve, since he still complains of it.  Hence, there would be no factual basis for service connection on a presumptive basis for either a chronic or herbicide associated disease.  See 38 C.F.R. § 3.309(a) and (e).

As for the Veteran's assertions that his claimed peripheral neuropathy is due to his exposure to the Kuwait oil well fires during the Persian Gulf War, and other environmental health hazards during a subsequent tour in Southwest Asia, the Board notes that the Veteran's relevant personnel and medical records show he was in Southwest Asia in his capacity as a DOD civilian employee.  Thus, the Board finds the preponderance of the evidence is against the claim.  Id.  The benefit sought on appeal is denied.


ORDER

Entitlement to service connection for peripheral neuropathy of the right lower extremity, including as due to presumed herbicide exposure, is denied.

Entitlement to service connection for peripheral neuropathy of the left lower extremity, including as due to presumed herbicide exposure, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


